Title: From George Washington to Brigadier General David Forman, 27 September 1777
From: Washington, George
To: Forman, David

 

Sir.
Head Quarters Pennybeckers Mill [Pa.] Sept. 27th 1777.

I received your favor of the 26th Inst. and am sorry to find you cannot bring on so respectable a force as we both cou’d wish, & you had reason to expect. however must request that you collect your scatterd parties as soon as possible, leaving only such as may be necessary to guard the stores at Trenton, untill they are remoy’d, this I have reason to believe will shortly be accomplish’d & then you may give directions to the commanding officer to join you by some safe rout. I would have you to come on by the way of No. Wayles & fall into the Skippack Road taking ev’ry precaution to avoid the Enemies left Flank after leading your Corps into the safe & Proper rout I should be glad you would come on yourself to me. I am Sir Yrs &c.

G. W——n

